DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite limitations that appear to be directed to actions or methods but are within an apparatus claim. For instance, Claim 1 states “first wing frame rotates”, “first wing frame feathers rotate”, “second wing frame rotates”, and “second wing frame members rotate” which render the claim indefinite. It is unclear if the apparatus always must have a rotating wing frame or feathers, or if rotation is just possible. The examiner suggests using “configured to” language. Claims 4, 5, 7, 11, and 13 use similar language that must be addressed. Please see underlined areas in annotated document attached.
Claim 3 recites the limitation “rotate continuously in the same direction” in line 2 and then states “the first wing frame rotation is opposite the second wing frame rotation” in the last line which renders the claim indefinite. Are the frames rotating the same or opposite? Perhaps “continuously in the same direction” simply means configured to rotate 360 degrees around a respective frame axle?
Claim 5 is dependent on Claim 4. Claim 5 states “second wing frame feathers rotate in the opposite direction as the second wing frame” while Claim 4 states “second wing frame feathers rotate in the same direction”. These limitations are confliction. It would seem from the specification that Claim 4 should be changed to “second wing frame feathers rotate in the opposite direction”.
The remaining claims are rejected for being dependent upon an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsepenyuk (US 6,007,021 A).
Regarding Claim 1,Tsepenyuk discloses an ornithopter aircraft comprising:
a. a main body (1);
b. a first wing frame mount (20+9, related to 3 on the top of Fig. 2) and a second wing frame mount (20+9 on bottom of Fig. 2) mounted to the main body;
c. a first wing frame (11) rotably a first wing frame axle (21) on the first wing frame mount, wherein the first wing frame rotates (counter clockwise in Fig. 5) relative to the main body;
d. first wing frame feathers (10) rotably mounted to the first wing frame at first feather axles (12), wherein the first wing frame feathers rotate (via bearings 13) relative to the first wing frame;
e. a second wing frame (11 related to bottom 3 on Fig. 2) rotably mounted to a second wing frame axle (21) on the second wing frame mount, wherein the second wing frame rotates relative to the main body; and
f. second wing frame feathers (10) rotably mounted to the second wing frame at second feather axles (12), wherein the second wing frame feathers rotate (via bearing 13) relative to the second wing frame.

Regarding Claims 2-6 Tsepenyuk further discloses:
2. The ornithopter aircraft of claim 1, further comprising a propeller (2; “pulling force”; Column 4 Line 58) horizontally mounted to the main body for providing horizontal movement to the main body.

3. The ornithopter aircraft of claim 1, wherein the first wing frame and the second wing frame are configured to rotate continuously (“rotation of each rotor”; Column 4 Line 37) in the same direction, wherein the first wing frame has a first wing frame rotation, wherein the second wing frame has a second wing frame rotation, wherein the first wing frame rotation is opposite the second wing frame rotation (“different directions”; Column 4 Line 39).

4. The ornithopter aircraft of claim 3, wherein the first wing frame feathers rotate in the opposite direction as the first wing frame, and wherein the second wing frame feathers rotate in the same direction as the second wing frame (in Fig. 5, in the Y section on the left side of the figure, the feathers 10 are rotating in the same direction as the frame 11; in the Y section on the right side of the figure 5 the feather 10 is rotating in the opposite direction as the frame 11, so each lifting unit 3 has opposite and same direction rotation between disc 11 and blade 10).

5. The ornithopter aircraft of claim 4, wherein the first wing frame feathers rotate in the opposite direction as the first wing frame at half the speed of the first wing frame, and
wherein the second wing frame feathers rotate in the opposite direction as the second wing frame at half the speed of the second wing frame (this is true at some point as the feathers 10 switches between the top portion and lower portion of the lifting units 3).

6. The ornithopter aircraft of claim 1, wherein the first wing frame and the second wing frame are configured to reciprocate up and down in a downward power stroke followed by an upward recovery stroke (“directed forwardly or rearwardly”; Column 4 Line 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsepenyuk  as applied to claims 1-6 above, and further in view of Gonzales (US 4527757 A).
Tsepenyuk discloses the aircraft as described above but is silent on the different embodiments which applicant claims as a conveyor belt and slidingly mounted wing. Gonzales teaches a similar aircraft having both a wing frame conveyor belt (20) for feathers (10) and a first wing frame (84) slidingly mounted (via 80 and 82; see Fig. 6B). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the aircraft of Tsepenyuk with a modified paddle wheel for providing lift with the conveyor or slidable mount of Gonzales. The motivation for doing so would have been to take up more horizontal wing-like space instead of the pod type of space of Tsepenyuk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642